DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 28 December 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 15-24 and 26-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Petker et al. (US 2014/0147029 A1) in view of He et al. (US 2007/0140551 A1).
a.	Regarding claim 15, Petker discloses an apparatus for counting a plurality of value-document bundles, each of the value-document bundles including several value documents, each of the several value documents combined by a bundling element, the apparatus comprising: 
an image-capturing device which is configured to capture in one image the plurality of value-document bundles including respectively the bundling elements (Petker discloses “at least one sample image 10 of a portion of the side 01A of the stack of banknotes 01 is acquired (see FIG. 2) by means of a suitable optical sensor system, preferably a CMOS array or line-scan camera” at Fig. 1, Fig. 4 and ¶0018. Here, the stack of banknotes includes a securing band at Fig. 1-02 and ¶0015), and 
an evaluation device which is configured to identify the bundling elements in the image as a band by which the value documents of the respective value-document bundle are held together and to establish their number (Petker discloses processing of contrast information representing the substrate edges to count the numbers of banknotes at Fig. 4 and ¶¶0029 and 0033-0034); 
wherein the evaluation device is configured to identify each of the plurality of value- document bundles from the image based on the image of the band that holds the respective value-document bundle together (Petker discloses counting of the banknote edges to count the numbers of the banknotes at Fig. 4 and ¶¶0029-0030 and 0033-0034).
However, Petker does not discloses wherein the evaluation device implements a segmentation analysis of the image to determine a region including the band and other regions including portions of the value documents.
He discloses wherein the evaluation device implements a segmentation analysis of the image to determine a region including the band and other regions including portions of the value documents (He discloses using segmentation of the images of the banknotes at Fig. 1-14; abstract and ¶¶0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the segmentation process of He to Petker’s processing of the substrate edge of the banknotes.
The suggestion/motivation would have been to provide “improved banknote validation performance” (He; ¶0018) with “less computationally intensive … [approach]” (He; ¶0022).
b.	Regarding claim 16, the combination applied in claim 15 discloses wherein the evaluation device is configured to identify the bundling elements on the basis of shape or size or texture (Petker discloses counting the number of lines or line segments at Fig. 3; Fig. 4; ¶¶0030-0033).  
c.	Regarding claim 17, the combination applied in claim 15 discloses wherein the evaluation device is configured to identify the bundling elements on the basis of a fluorescence behavior of the bundling elements (Petker discloses “[a] suitable illumination system, such as an LED illumination, is preferably used to properly illuminate the side 01A of the stack of banknotes 01 that one wishes to take a sample image of, especially with a view to minimize issues like shadows that may be caused by banknotes and that could hide or affect the visibility of the edges of adjacent banknotes in the stack” at ¶0019) (emphasis added).  
d.	Regarding claim 18, the combination applied in claim 15 discloses further comprising at least one illumination device which is configured for illuminating the value-document bundles including the bundling elements (Petker discloses “[a] suitable illumination system, such as an LED illumination, is preferably used to properly illuminate the side 01A of the stack of banknotes 01 that one wishes to take a sample image of, especially with a view to minimize issues like shadows that may be caused by banknotes and that could hide or affect the visibility of the edges of adjacent banknotes in the stack” at ¶0019) (emphasis added).  
e.	Regarding claim 20, the combination applied in claim 15 discloses wherein the evaluation device is configured to identify the bundling elements in the form of paper strips (Petker discloses “banknote bundle 01 comprising hundred banknotes …. surrounded by a securing band” at Fig. 1-02 and ¶0015). 
f.	Regarding claim 28, claim 28 is analogous and corresponds to claim 15. See rejection of claim 15 for further explanation.
g.	Regarding claim 29, the combination applied in claim 15 discloses wherein the evaluation device is configured to identify the bundling elements by optical properties of the bundling elements (Petker discloses processing of contrast information representing the substrate edges to count the numbers of banknotes (Fig. 4 and ¶¶0029 and 0033-0034) from “at least one sample image 10 of a portion of the side 01A of the stack of banknotes 01 is acquired (see FIG. 2) by means of a suitable optical sensor system, preferably a CMOS array or line-scan camera” at Fig. 1, Fig. 4 and ¶0018).

Claims 19, 22-24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Petker et al. (US 2014/0147029 A1) in view of He et al. (US 2007/0140551 A1), and further in view of Hallowell et al. (US 2004/0003980 A1).
a.	Regarding claim 19, the combination applied in claim 15 discloses all the previous claim limitations. However, the combination does not disclose wherein the illumination device is configured for illuminating the value-document bundles including the bundling elements with ultraviolet radiation.  
Hallowell discloses wherein the illumination device is configured for illuminating the value-document bundles including bundling elements with ultraviolet and/or infrared radiation (Hallowell discloses that “[t]he evaluation region 108 may employ a variety of detection means including, but not limited to, a size detection and density sensor, a lower and an upper optical scan head, a single or multitude of magnetic sensors, thread sensor(s), infrared sensor(s), ultraviolet/fluorescent light scan head(s), and/or other radiation sensor(s)” at ¶0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of evaluation regions of Hallowell to the combination.
The suggestion/motivation would have been to “be processed more quickly ... capable of rapidly discriminating and counting multiple currency denominations and then sorting the currency bills into a multitude of output compartments” (Hallowell; ¶0003).
b.	Regarding claim 22, the combination applied in claim 19 discloses having a storage device which is configured to store the captured image of the value-document bundles including bundling elements, in particular for the purpose of archiving (Hallowell discloses “[utilizing] flash memory … for reliable storage of data and set ups” at ¶0128).
c.	Regarding claim 23, the combination applied in claim 19 discloses having a housing in whose interior the image-capturing device or an illumination device is or are arranged, wherein the housing has at least one opening by which a value-document container, in which the value-document bundles to be counted are located, can be brought into the interior of the housing (Hallowell discloses that “a particular pocket's pocket limit will apply. A pocket limit is the maximum number of bills a given pocket is adapted to accept. For example, a pocket may have a capacity or pocket limit of 250 notes. If $1 bills are assigned to that pocket and a strap limit of 100 notes has been assigned to $1 bills, then the pocket will be designated as full when the pocket contains 100 notes” at ¶0154).
d.	Regarding claim 24, the combination applied in claim 19 discloses wherein the size or form of the housing is adaptable to the size or form of different value-document containers (Hallowell discloses that “a particular pocket's pocket limit will apply. A pocket limit is the maximum number of bills a given pocket is adapted to accept. For example, a pocket may have a capacity or pocket limit of 250 notes. If $1 bills are assigned to that pocket and a strap limit of 100 notes has been assigned to $1 bills, then the pocket will be designated as full when the pocket contains 100 notes” at ¶0154).
e.	Regarding claim 26, the combination applied in claim 19 discloses having a transport device which is configured to move the image-capturing device and the value-document bundles, which are located in particular in a value-document container, relative to each other during the image capture (Hallowell discloses the transport mechanism at ¶0111).
f.	Regarding claim 27, the combination applied in claim 19 discloses having a communication device which is configured to write the established number of the bundling elements to a storage element provided in a value-document container in which the value-document bundles to be counted are located (Hallowell discloses “[t]he control unit 120 … [being] a self-contained desktop or laptop computer which communicates with the currency handling device 100 via a cable 125” at Fig. 1a and ¶0080).
g.	Regarding claim 30, the combination applied in claim 19 discloses wherein the illumination device is configured for illuminating the value-document bundles including the bundling elements with infrared radiation (Hallowell discloses that “[t]he evaluation region 108 may employ a variety of detection means including, but not limited to, a size detection and density sensor, a lower and an upper optical scan head, a single or multitude of magnetic sensors, thread sensor(s), infrared sensor(s), ultraviolet/fluorescent light scan head(s), and/or other radiation sensor(s)” at ¶0092).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Petker et al. (US 2014/0147029 A1) in view of He et al. (US 2007/0140551 A1), and further in view of EP 2282286 A1 (hereinafter, “EP228”).
a.	Regarding claim 31, the combination discloses all the previous claim limitations. However, the combination does not explicitly discloses wherein the image- capturing device is configured to capture the image of a first longitudinal cut edge of the plurality of value-document bundles, the plurality of value-document bundles arranged with a second longitudinal cut edge on a bottom surface of a container.
EP228 discloses wherein the image- capturing device is configured to capture the image of a first longitudinal cut edge of the plurality of value-document bundles, the plurality of value-document bundles arranged with a second longitudinal cut edge on a bottom surface of a container (Petker discloses that EP228 teaches “at least one sample image of at least a portion of a longitudinal side of a bundle strip (i.e. strips of bundles still connected to one another which are typically produced during cutting of stacks of sheets of securities) is taken while the bundle strip is being displaced along a direction of displacement which is parallel to the longitudinal side of the bundle strip. Preferably, a plurality of sample images of various portions of the longitudinal side of the bundle strip are taken” (Petker at ¶0021; EP228 at ¶¶0028-0039 and Fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize processing the longitudinal side of a bundle strip of EP228 to the combination.
The suggestion/motivation would have been to “provide an improved method ... for processing stacks of sheets into bundles of securities, in particular banknote bundles, where the number of substrates can suitably be checked by optical means” (EP 228; ¶0019).

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Petker et al. (US 2014/0147029 A1) in view of He et al. (US 2007/0140551 A1), and further in view of Sheng et al. (US 2014/0032396 A1).
a.	Regarding claim 32, the combination applied in claim 15 discloses all the previous claim limitations. However, the combination does not disclose wherein the image-capturing device and/or the illumination device is or are attached over a work table.
Sheng discloses wherein the image-capturing device and/or the illumination device is or are attached over a work table (Sheng discloses that “A transport device 112 is coupled to the feeder 102. The transport device 112 provides a path along which notes travel past the detectors 104, 106” at Fig. 2-112 and ¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the transport device of Sheng to the combination.
The suggestion/motivation would have been to “improve efficiency and accuracy and reduce security risks …  desirable to develop an automated process for keeping track of bank notes transferred between different entities and reconciling accounts associated with those transfers” (Sheng; ¶0012).
b.	Regarding claim 34, the combination applied in claim 32 discloses wherein the plurality of value-document bundles and a container in which the plurality of value-document bundles are arranged for transportation and/or storage are visible within a field of view of the image capturing device (Sheng discloses that “A transport device 112 is coupled to the feeder 102. The transport device 112 provides a path along which notes travel past the detectors 104, 106” at Fig. 2-112 and ¶0028).

Allowable Subject Matter
Claims 21 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664